SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2016 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant's name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolivar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE "COMPANY") REPORT ON FORM 6-K Attached is an English translation of the Unaudited Condensed Interim Consolidated Financial Statements as ofMarch 31, 2016 and for the nine-month periods endedMarch 31, 2016 and 2015 filed by the Company with theComisi�n Nacional de Valoresand theBolsa de Comercio de Buenos Aires: IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Financial Statements as of March 31, 2016 and for the nine-month periods ended March 31, 2016 and 2015 Legal Information Denomination: IRSA Inversiones y Representaciones Sociedad Anónima. Fiscal year N°:73, beginning on July 1st, 2015. Legal address: 108 Bolívar St., 1st floor, Autonomous City of Buenos Aires, Argentina. Company activity: Real estate investment and development. Date of registration of the by-laws in the Public Registry of Commerce: June 23, 1943. Date of registration of last amendment of the by-laws in the Public Registry of Commerce: March 15, 2013. Expiration of the Company’s by-laws: April 5, 2043. Registration number with the Superintendence: 213,036. Capital:578,676,460 shares. Common Stock subscribed, issued and paid up (in millions of Ps.):579. Parent Company: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Cresud S.A.C.I.F. y A.). Legal Address: 877 Moreno St., 23rd. floor, Autonomous City of Buenos Aires, Argentina. Main activity: Real estate, agricultural, commercial and financial activities. Interest of the Parent Company on the capital stock: 366,788,251 common shares. Percentage of votes of the Parent Company on the shareholders’ equity: 63.8%. CAPITAL STATUS Type of stock Authorized for Public Offer of Shares (*) Subscribed, Issued and Paid up (in millions of Pesos) Common stock with a face value of Ps. 1 per share and entitled to 1 vote each (*) Company not included in the Optional Statutory System of Public Offer of Compulsory Acquisition. Index Glossary 1 Unaudited Condensed Interim Consolidated Statements of Financial Position 2 Unaudited Condensed Interim Consolidated Statements of Income 3 Unaudited Condensed Interim Consolidated Statements of Comprehensive Income 4 Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity 5 Unaudited Condensed Interim Consolidated Statements of Cash Flows 7 Notes to the Unaudited Condensed Interim Consolidated Financial Statements Note 1 – The Group’s business and general information 8 Note 2 – Summary of significant accounting policies 11 Note 3 – Seasonal effects on operations 20 Note 4 – Acquisitions and dispositions 21 Note 5 – Financial risk management and fair value estimates 28 Note 6 – Segment information 33 Note 7 – Information about the main subsidiaries 44 Note 8 – Investments in associates and joint ventures 45 Note 9 – Financial assets and other assets held for sale 49 Note 10 – Investment properties 51 Note 11 – Property, plant and equipment 53 Note 12 – Trading properties 54 Note 13 – Intangible assets 55 Note 14 – Financial instruments by category 56 Note 15 – Trade and other receivables 60 Note 16 – Investments in financial assets 61 Note 17 – Derivative financial instruments 63 Note 18 – Cash flow information 64 Note 19 – Trade and other liabilities 67 Note 20 – Provisions 67 Note 21 – Borrowings 70 Note 22 – Taxes 79 Note 23 – Shareholders’ Equity 80 Note 24 – Revenues 81 Note 25 – Costs 82 Note 26 – Expenses by nature 82 Note 27 – Other operating results, net 86 Note 28 – Financial results, net 86 Note 29 – Employee benefits 87 Note 30 – Related parties transactions 88 Note 31 – Subsequent Events 93 Review report on the Unaudited Condensed Consolidated Financial Statements Glossary The followings are not technical definitions, but help the reader to understand certain terms used in the wording of the notes to the Group´s Financial Statements. Terms Definitions Adama Adama Agricultural Solutions Ltd. BACS Banco de Crédito y Securitización S.A. Bartan Bartan Holdings and Investments Ltd. BASE Buenos Aires Stock Exchange BCRA Central Bank of the Argentine Republic BHSA Banco Hipotecario S.A. BMBY Buy Me Buy You (Note 4.a) Cellcom Cellcom Israel Ltd. Clal Clal Holdings Insurance Enterprises Ltd. CNV Securities Exchange Commission CODM Chief Operating Decision Maker Condor Condor Hospitality Trust Inc. Cresud Cresud S.A.C.I.F. y A. DFL Dolphin Fund Ltd. DIC Discount Investment Corporation Ltd. DN B.V. Dolphin Netherlands B.V. Dolphin Dolphin Fund Ltd. and Dolphin Netherlands B.V. EHSA Entertainment Holdings S.A. ERSA Emprendimiento Recoleta S.A. Financial Statements Unaudited Condensed Interim Consolidated Financial Statements Annual Financial Statements Consolidated Financial Statements as of June 30, 2015 ETH C.A.A. Extra Holdings Ltd. FPC Collective Promotion Funds IDB Tourism IDB Tourism (2009) Ltd IDBD IDB Development Corporation Ltd. IDBGI IDB Group Investment Inc. IDBH IDB Holdings Corporation Ltd. IFISA Inversiones Financieras del Sur S.A. IFRS International Financial Reporting Standards Indarsa Inversora Dársena Norte S.A. CPI Consumer Price Index IRSA, the Company or Us IRSA Inversiones y Representaciones Sociedad Anónima IRSA CP IRSA Propiedades Comerciales S.A. Koor Koor Industries Ltd. Lipstick Lipstick Management LLC LRSA La Rural S.A. Metropolitan Metropolitan 885 Third Avenue Leasehold LLC New Lipstick New Lipstick LLC IAS International Accounting Standards IFRS International Financial Reporting Standards NIS New Israeli Shekel NFSA Nuevas Fronteras S.A. NPSF Nuevo Puerto Santa Fe S.A. NYSE New York Stock Exchange PAMSA Panamerican Mall S.A. PBC Property & Building Corporation Ltd. Puerto Retiro Puerto Retiro S.A. Quality Quality Invest S.A. Rigby Rigby 183 LLC Shufersal Shufersal Ltd. SRA Sociedad Rural Argentina Tarshop Tarshop S.A. TASE Tel Aviv Stock Exchange Tender offers Share repurchase commitment 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Financial Position as of March 31, 2016 and June 30, 2015 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-current assets Investment properties 10 Property, plant and equipment 11 Trading properties 12 Intangible assets 13 Investments in associates and joint ventures 8 Deferred income tax assets 22 53 Income tax and minimum presumed income tax ("MPIT") credit Trade and other receivables 15 Employee benefits 29 4 - Investments in financial assets 16 Financial assets and other assets held for sale 9 - Derivative financial instruments 17 8 Total non-current assets Current Assets Trading properties 12 3 Inventories 23 Restricted assets 9 Income tax and minimum presumed income tax ("MPIT") credit 19 Financial assets and other assets held for sale 9 - Trade and other receivables 15 Investments in financial assets 16 Derivative financial instruments 17 43 29 Cash and cash equivalents 18 Total current assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital Treasury stock 4 5 Inflation adjustment of share capital and treasury stock Share premium Additional paid-in capital from treasury stock 16 7 Legal reserve Special reserve 4 4 Other reserves Retained earnings ) Total capital and reserves attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-current liabilities Trade and other payables 19 Borrowings 21 Derivative financial instruments 17 94 Deferred income tax liabilities 22 51 Employee benefits 29 - Salaries and social security liabilities 3 2 Provisions 20 Total non-current liabilities Current liabilities Trade and other payables 19 Borrowings 21 Derivativefinancial instruments 17 Salaries and social security liabilities Provisions 20 52 Income tax and minimum presumed income tax ("MPIT") liabilities Total current liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Eduardo S. Elsztain President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Income for the nine and three-month periods beginning on July 1st, 2015 and 2014 and January 1st, 2016 and 2015, respectively and ended March 31, 2016 and 2015 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Nine months Three months Note Income from sales, rents and services 24 Costs 25 ) Gross profit Gain from disposal of investment properties 10 39 - General and administrative expenses 26 ) Selling expenses 26 ) Other operating results, net 27 83 63 ) (5 ) Profit from operations Share of loss of associates and joint ventures 8 ) Profit before financial results and income tax Finance income 28 84 36 Finance costs 28 ) Other financial results 28 35 ) ) Financial results, net 28 ) (Loss) / Profit before income tax ) ) ) Income tax 22 ) Loss for the period ) Attributable to: Equity holders of the parent ) Non-controlling interest ) 81 60 39 Loss per share attributable to equity holders of the parent during the period: Basic ) Diluted ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Eduardo S. Elsztain President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the nine and three-month periods beginning on July 1st, 2015 and 2014 and January 1st, 2016 and 2015, respectively and ended March 31, 2016 and 2015 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Nine months Three months Loss for the period ) Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment ) ) ) Currency translation adjustment associates 42 ) Net change in fair value of hedging instruments 4 - 4 - Other reserves 19 - 19 - Items that may not be reclassified subsequently to profit or loss, net of income tax: Actuarial loss from defined benefit plans ) - ) - Other results generated in associates 4 - 4 - Other comprehensive income / (loss) for the period ) ) 30 Total comprehensive income / (loss) for the period ) ) ) Attributable to: Equity holders of the parent ) Non-controlling interest 98 (1 ) 39 The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. . Eduardo S. Elsztain President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2016 and 2015 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock (2) Share premium Additional paid-in capital from treasury stock Legal reserve Special reserve Other reserves (Note 23) Retained earnings Subtotal Non-controlling interest Total Shareholders’ equity Balance at July 1st, 2015 5 7 4 Loss for the period - Other comprehensive income for the period - Total comprehensive income / (loss) for the period - Appropriation of retained earnings approved by Shareholders’ meeting held 11.26.15 - Reserve for share-based compensation 1 - - 9 - - 4 - 13 - 13 Share of changes in subsidiaries’ equity - 41 - 41 24 Tender offer to non-controlling shareholders (Note 4) - Cumulative translation adjustment for interest held before business combination (Note 4) - Incorporation for business combination - Capital reduction - Changes in non-controlling interest (Note 4) - Dividends distribution to non-controlling interest - Balance at March 31, 2016 4 16 4 The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Related to CNV General Resolution N° 609/12. See Note 23. Includes Ps. 1 of Inflation adjustment of treasury stock. See Note 23. . Eduardo S. Elsztain President 5 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2016 and 2015 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock (2) Share premium Legal reserve Special reserve Other reserves (Note 23) Retained earnings Subtotal Non-controlling interest Total Shareholders’ equity Balance at July 1st, 2014 5 ) Loss for the period - ) ) 81 ) Other comprehensive (loss) / income for the period - ) - ) 17 ) Total comprehensive (loss) / income for the period - ) ) ) 98 ) Appropriation of retained earnings approved by Shareholders’ meeting held 11.14.14 - ) ) - - - Reserve for share-based compensation - 18 - 18 - 18 Capital reduction - ) ) Changes in non-controlling interest - 16 - 16 ) (6 ) Reimbursement of expired dividends - 1 1 - 1 Dividends distribution to non-controlling interest - ) ) Balance at March 31, 2015 5 4 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. (1)Related to CNV General Resolution N° 609/12. See Note 23. (2)Includes Ps. 1 of Inflation adjustment of treasury stock. See Note 23. . Eduardo S. Elsztain President 6 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Cash Flows for the nine-month periods ended March 31, 2016 and 2015 (All amounts in millions of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Operating activities: Cash generated by operations before income tax paid 18 Income tax and Minimum Presumed Income tax paid ) ) Net cash generated by operating activities Investing activities: Capital contributions in associates and joint ventures ) ) Purchases of associates and joint ventures - ) Purchases of investment properties ) ) Proceeds from sale of investment properties Proceeds from disposal of trading properties ) Purchases of property, plant and equipment ) ) Purchases of intangible assets ) (5 ) Purchase of investments in financial assets ) ) Proceeds from sale of investments in financial assets Advanced payments ) ) Proceeds from sale of equity interest in associates and joint ventures 9 56 Interest received from financial assets 62 92 Loans granted to related parties ) - Cash incorporated by business combination 4 - Dividends received 8 21 Net cash generated by investing activities Financing activities: Proceeds from borrowings Payments of borrowings ) ) Payment of financial leasing (3
